 FAMOUS-BARR COMPANY341to force or require The Fresno Guide, Inc., to assign the work in dis-pute to employees engaged as stereotypers who are currently repre-sented by it.3.Within 10 days from the date of this Decision and Determinationof Dispute, International Stereotypers and Electrotypers Union, Local104,AFL-CIO, shall notify the Regional Director for Region 20,in writing, whether or not it will refrain from forcing or requiringThe Fresno Guide, Inc., by means proscribed by Section 8(b) (4) (D),to assign the work in dispute to stereotypers rather than pressmen.The May Department Stores Company d/b/a Famous-Barr Com-panyandWarehouse and Distribution Workers Local No. 688,affiliated with International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,'Petitioner.Case No. 14-RC-4843.June 2 2,1965DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, as amended, a hearing was held before Hearing Offi-cer Philip E. Kaplan. The Hearing Officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersFanning and Jenkins].Upon the entire record in this case,2 the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'The petition in this case was filed by Teamsters Local 709After the close of thehearing,Warehouse and Distribution Workers Local No 68t, filed a motion to substituteitself as the Petitioner herein in place of Local 709.Thereafter, Local 688 filed withthe Regional Director a showing of interest adequate to support a petitionThe Em-ployer filed a memorandum in opposition to the motion and the moving party filed areply.It is uncontroverted that the membership of Local 709 has voted to dissolve and totransfer its membership and bargaining rights to Local 688.The Employer suggeststhat there may have been some irregularities in the dissolution and transfer and statesthat Local 709 is still in existence as a functioning labor organizationCounsel forLocal 709, who is also counsel for Local 688, asserts that the only functions that Local709 is presently carrying out are those necessary to wind up its affairs pursuant to thedissolution and transfer, and that Local 709, to the extent that it still exists, agrees thatthe motion for substitution should be granted.Since it appears that Local 709 does notwish to appear on the ballot and that Local 688 has succeeded to the rights and obliga-tions of Local ,v9, and, in addition, has itself submitted an adequate showing of interest,we grant the motion for substitution2 The Employer's request for oralargumentisherebydenied because the record andbriers adequately present the views and positions of the parties.A brief filed by thePetitioner, and a memorandum and reply memorandum filed by the Employer, have beenreceived and considered153NLRB No. 26. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning of Sec-tion 9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit of employees in certainnamed job classifications employed at the Employer's Spring Avenuewarehouse or service facility in St. Louis, Missouri, whom it has rep-resented on a members-only basis for a number of years. In the alter-native, it is willing to represent any unit of employees which the Boardconsiders appropriate so long as it is confined to the Spring Avenuefacility.The Employer takes no position on the inclusion or exclusionof particular categories of employees because it contends that no unitlimited to employees at the Spring Avenue facility is appropriate.The Employer operates five retail department stores. Its main storeis in downtown St. Louis, and the four branch stores are located in out-lying areas. In the block next to the main store, and connected with itby a tunnel, is a building, referred to here as the St. Charles Streetfacility,where merchandise, mainly of the soft-goods variety, isreceived and then distributed for display and sale in the main store andone of the branch stores.About 2 miles from the downtown store andthe adjacent St. Charles Street facility is the Spring Avenue building,consisting of seven stories and a basement, where along with other mer-chandise, large, bulky items, such as furniture and major appliances,are received and stored. Items stored at Spring Avenue are deliveredto all five stores, or directly to customers who have purchased a particu-lar item from samples displayed at one of the stores. In addition to thereceiving, marking, and checking of merchandise which are carriedon at both Spring Avenue and St. Charles Street, each of these facili-ties contains workrooms where products sold at the stores are made orserviced.Thus, Spring Avenue has workrooms for furniture assem-bly, finishing and polishing, carpet and linoleum cutting and laying,radio and television and appliance repairs, and fur storage vaults,while St. Charles has a candy kitchen and bakery.Approximately 300 employees, exclusive of drivers and their help-ers, work at Spring Avenue. There is only occasional contact betweenthese employees and those at other locations. Selling personnel fromthe downtown store participate in warehouse sales conducted for threeshort periods a year at Spring Avenue.During peak seasons a fewselling personnel pull stock at the facility.Otherwise, there does notappear to be any significant interchange between Spring Avenueemployees and other employees.Employees at Spring Avenue are separately supervised through thewarehouse superintendent and his assistants and, under them, bydepartment heads and floor managers. The warehouse superintendent FAMOUS-BARR COMPANY343is responsible to the vice president for operations.Buyers from thedowntown store are concerned with the warehousing of their stock atSpring Avenue as it affects store sales,but the record indicatesthat theydo not exercise significant supervisory authority over Spring Avenuepersonnel.Their authority is apparently limited to making recom-mendations to Spring Avenue supervisory personnel concerning itsoperations and personnel.The buyers are supervisedby the vicepresident for merchandising.The Spring Avenue facility is geographically separate from otheroperations,is independently supervised,and there is little interchangebetween its employees and those at other locations.Moreover, theSpring Avenue facility functions essentially as a place where goodsare received,stored in bulk, processed,and then shipped either to thestores or directly to purchasers.Approximately 225 employees out ofa total of 300 employees at the facility are engaged in warehousingactivities .3The Board has recently held inSears,Roebuck and Co.,151 NLRB1356, that a unit of warehousingemployees at a separate warehousefacilitymay be appropriate despite the fact that employees at otherlocations also perform some warehousing functions4Thus, the factthat there are employees engaged in receiving,marking, and checkingmerchandiseat St. Charlesand at three of the fouroutlying branchstores does not by itself mean that a unit of warehouse employeeslimited to the Spring Avenue facility is inappropriate.We are not presented in this case with the question whether a unitlimited to one of several separate department store warehouses mightbe appropriate.Here, the St.Charles Street building appears to beutilized primarily as a receiving area for merchandise to be movedalmost immediately into the stockrooms or sales counters of the adjoin-ing downtown store or of the outlying branch store which it services.The record shows that less than 3 percent of the Employer's inventoryis stored at St. Charles,as compared to more than 18 percent at SpringAvenue.While a great part of the activity of Spring Avenue employ-ees involves placing merchandise in storage areas, maintaining it, andpulling it out of stock in small lots or by individual items,which ischaracteristic of a full-fledged warehouse operation,the record doesnot suggest that employees at St. Charles perform similar functions.We find, therefore,that a unit of warehousing employees at theEmployer'sSpring Avenueservice facility is appropriate for the pur-poses of collective bargaining.53Compare Sears,Roebuck and Co,149 NLRB 1525,where the service center involvedwas not engaged primarily in performing warehouse functionsThere we dismissed a peti-tion for a unit of warehousing employees comprising only 21 out of a total of 230 em-ployees at the service center4 CompareSears,Roebuck and Company,117 NLRB 133We give no weight to the bargaining history on a members-only basis in determiningeither the appropriateness of the unit or the unit placement of employees 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere remains for consideration the unit placement of variousemployeesclassificationsat Spring Avenue. In the A.Harriscase, weestablished the principle that a retail warehouse unit should compriseemployees performing "typical" warehouse functions.6Accordingly,we shall exclude from the unit all employees in furniture, floor cover-ing, appliance,and television and radio repair workrooms, and thosewho work in the fur storage vaults,7 notwithstanding the fact thatsome of theseemployees have been bargained for in the past by thePetitioner and are included in the unit proposed by the Petitioner.The Petitioner would exclude the following categories of employees,all of whom are paid in cash, like the rest of the Employer's nonsuper-visory personnel, and share common fringe and vacation benefits.Stock clericals:Five of these employees work as aides to the floormanagersof the Spring Avenue facility.They handle telephone callsand paper work pertaining to stock located on their floor.Anothergroup of five stock clericals maintains locator files for furniture stock.There are no typists among them. Their work requires constant con-tact with other stock employees.Unit control clerks:Most of these employees work at desks in anoffice arealocated on the second floor of the warehouse. Two unit con-trol clerks work on the sixth floor, in the same area as a stock clericaland the floor manager. Their job is to maintain a perpetual inventoryof stock at the facility.They spend approximately 50 percent of theirtime on the floor counting stock."C.D.D. cashier:She handles money collected by drivers on C.O.D.deliveries.She works in the delivery area of the facility in constantcontact with warehousing employees.9Pickup desk clerk and assistant:These employees deliver items tocustomers who go to Spring Avenue to pick up their merchandise.They collect money from customers in a few such transactions. Theyalsosortmail andsaleschecks coming into the facility from otherlocations.Like the C.O.D. cashier, they do not work in the office areaof the warehouse.We find that the employees in the above job classificationsare essen-tially plantclericalemployees engaged in warehousing functions and,accordingly, we include them in the unit.Invoice clerks:These employees work in the office area on the secondfloor near the superintendent's office.They check purchase orders andbills of lading, together with the physical counts of received goods6116 NLRB 1628, 1633. SeealsoAssociatedDryGoodsCorporation,117 NLRB 1069,10717See A.Harris&Co.,116 NLRB 1628,Associated Dry Goods Corporation,supra,Morris Hirschman&Co., Inc.,and Victor Hirschman,BargainAnnex, Inc,111 NLRB776, 780.8 SeeTyree's Inc.,129 NLRB 1500, 1502;Murray Ohio ManufacturingCo, Lawrence-burg, Tennessee,Division,118 NLRB 1027,1029-10300Tyree's Inc.,supra. FAMOUS-BARR COMPANY345made by other employees in order to determine whether to authorizepayment of the account by the Employer. In this connection, theyverify that the merchandise was shipped in accordance with theEmployer's instructions, and that the proper discount and advertisingallowance was granted to the Employer. These employees have littlecontact with warehousing employees and work almost exclusively attheir desks.We find that the invoice clerks are essentially office clericalemployees, and shall exclude them from the unit."'Nurse :She is in charge of the first-aid dispensary and also operatesa photocopier.We shall exclude her from the unit in view of her spe-cialized services even though she is not a registered nurse."Cafeteria employees :These employees prepare and serve food forthe warehouse employees. It does not appear that their working con-ditions or interests are sufficiently like those of employees who performtypical warehousing functions to warrant their inclusion.We shallexclude them.12Manly Grieveruns the employment office at Spring Avenue. Shehires and assigns casual help. In view of her authority to hire and todetermine whether to recall employees, we find that she is a supervisoror, at least an office clerical employee, and shall exclude her from theunit.Drivers and helpers :These employees are already represented by thepetitioner in a separate unit.We shall exclude them from the proposedunit, in view of their separate bargaining history.Carpenters and electricians:These employees are also separatelyrepresented in craft units and we shall likewise exclude them.Mechanics and helpers:These employees make repairs on companyvehicles.We find that their work and interests are more closely alliedwith the drivers than with the warehousing employees at the facilityand shall exclude them from the unit. 13We find that the following employees of the Employer constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All employees at the Employer's service facility at Spring Avenueand Market Street in St. Louis, Missouri, including stockmen, receiving clerks, checkers, markers, freight handlers, dockmen, packers, beltsorters,routers, express clerks, return-to-vendor clerks, will-callclerks, display stockmen, store supply clerks, unit control clerks, pickupclerks, parcel post clerks, stock clericals, cashiers, return-room clerks,delivery department clerks, freight elevator operators, and porters,10Central Cigar &Tobacco Co, 112 NLRB 1094, 1095;A.Harris & Co,116 NLRB1628, 163311111urrayOhioManufacturing Co, Lawieneeburg,Tennessee,Division,supra,at 102912Amarillo Hardware Company, Inc, et al,148 NLRB 48, footnote 2isMorris Kirschman & Co, Inc, and Victor Ku schinan, Bargain Annex, Inc,111NLRB 776 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut excluding all employees working in the radio and television, appli-ance, furniture, and floor covering workrooms and fur storage vaults,invoice clerks and other office clerical employees'14 cafeteria employees,nurse-photocopier, vehicle mechanics and their helpers, drivers andhelpers, electricians and carpenters and their helpers, watchmen,guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]"The parties stipulatedat the hearing that the secretary to Superintendent Kelly isan office clericalemployee.Druwhit Metal Products Company; A.J.Architectural Prod-ucts; Fletcher Aviation Company; and A.J. Industries, Inc.andPaul Pershing.Case No. P21-CA-5359. June 23, 1965DECISION AND ORDEROn October 26, 1964, Trial Examiner Howard Myers issued hisDecision in the above-entitled proceeding, finding that Druwhit MetalProducts Company, A.J. Architectural Products, Fletcher AviationCompany, and A.J. Industries, Inc., herein called the Respondent, hadengaged in certain unfair labor practices, and recommending that theycease and desist therefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, theRespondent filed exceptions to the Trial Examiner's Decision and asupporting brief.The General Counsel filed exceptions and an answer-ing brief, and the Charging Party filed a reply brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner only to the extent consistentherewith.The interrelationship of the Respondent Corporations is as follows :A.J. Industries, Inc., is a holding company which wholly owns,interalia,Druwhit Metal Products Company and Fletcher Aviation Com-pany.A.J. Architectural Products is a division of Fletcher Aviation.For several years prior to 1963, Druwhit produced, as part of its busi-ness, certain aluminum curtainwall products.Because the aluminum153 NLRB No. 35.